Allowable Subject Matter
Status of Claims 
This is a Notice of Allowance in response to the application filed on1/29/2021. 
Claims 4-5 are currently pending and have been allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Divisional Application 15/683,464 filed 8/22/2017, which claims further priority of Provisional Application 62/377,863 filed on 8/22/2016. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Reasons for Allowance
Claims 4-5 are allowed as filed 1/29/2021.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims do not recite an abstract idea and if an abstract idea was recited would integrate the judicial exception into a practical application by scanning configuration baseline files for matches, allowing a user to select options via a graphical user interface and then parsing each of the scanned files to populate an interface with recommend actions based on there not being a match in the library. Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 4-5 disclose a system for plan of action and milestone automation by scanning configuration baseline files for matches, allowing a user to select options via a graphical user interface and then parsing each of the scanned files to populate an interface with recommend actions based on there not being a match in the library.
The closest prior art of record is:
Dubow et al. (US 9,401,926 B1) – which involves implementation of cyber security through risk assessment on IT systems. 
Fletcher et al. (US 2017/0046374 A1) – which involves automatic event group action interfaces through assessment of KPIs.
Robertson (US 2015/0378865 A1) – which involves providing error detection and notifications through specific analyses on IT systems.
Tzau et al. (Lessons Learned in Performing Technology Readiness Assessment (TRA) for the Milestone (MS) B Review of an Acquisition Category (ACAT) 1D Vehicle Program, Briefing charts, ARMY TANK AUTOMOTIVE RESEARCH DEVELOPMENT AND ENGINEERING CENTER WARREN MI, Accession number ADA548237, 2011-08-08) – which discloses a technology ready assessment system to evaluate and assess the maturity of risk.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 4-5.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “system for generating a plan of action and milestone (POA&M) product comprising: a network system comprising data communication systems adapted to communication with different network elements; a first system group comprising a plurality of first computers each connected with the network system, each further respectively comprises a first processor and a first machine code storage medium storing a first and second category of machine readable instructions each adapted to operate a first system group processor, the first category machine readable instructions comprising application software and operating system files and the second category of plurality of machine readable instructions comprises scanning systems configured to selectively scan the first category of machine instructions and compare scan results with a plurality of system configuration files to generate target system configuration data for each scanned first computer; and a second computer connected with the network system comprising: a second processor and second machine instruction storage medium adapted for storing a plurality of second computer machine readable instructions comprising: a first plurality of second computer machine readable instructions adapted for comparing the target system configuration data for each scanned first computer with a plurality of configuration baseline files and determining matches and no-matches with the target system configuration file data and outputting a comparison results file; a second plurality of second computer machine readable instructions comprising user interface generator instructions that the second processor uses to generate one or more POA&M generator user interfaces for enabling selection of a POA&M template, problem, or mission from a POA&M template library list, input POA&M related data, and enable user selection of a range of output options associated with the selected POA&M template, problem or mission; and a third plurality of second computer machine readable instructions further comprising an expert system for generating POA&M outputs based on the user interface inputs including selected POA&M template and POA&M data output selection rules, the third plurality of machine readable instructions further comprise instructions that parse each target system configuration data for each scanned first computer, select one or more of said first category of machine readable instructions on a respective said first computer that do not match one or more of the configuration baseline files' data, and populate the POA&M data output file for each mismatch or no-match along with a recommended action drawn from a library of recommended action files that are associated with each no-match”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683